DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            DIVERSON JULS,
                               Appellant,

                                     v.

              JULIAN E. SERRANO and LIZZET SERRANO,
                             Appellees.

                               No. 4D14-4768

                               [March 2, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Peter D. Blanc, Judge; L.T. Case No. 2012CA022097.

  Samuel A. Walker of CPLS, P.A., Orlando, and Byrnes Guillaume of
Byrnes Guillaume, Attorney at Law, PPLC, West Palm Beach, for appellant.

  Nancy W. Gregoire of Kirschbaum, Birnbaum, Lippman & Gregoire,
PLLC, Fort Lauderdale, and Drew A. Stroller of Roig Lawyers, West Palm
Beach, for appellees.

PER CURIAM.

   Affirmed. See Piunno v. R.F. Concrete Constr., Inc., 904 So. 2d 658 (Fla.
4th DCA 2005).

GROSS, LEVINE and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.